Citation Nr: 1244442	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a low back disability prior to March 10, 2010.

2.  Entitlement to a rating in excess of 40 percent for a low back disability from March 10, 2010, through April 27, 2012.

3.  Entitlement to a rating in excess of 20 percent for a low back disability from April 28, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1978. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 30 percent rating for the Veteran's service-connected low back disability.  

In February 2005, the Veteran testified at a hearing before a Decision Review Officer, and he testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in August 2005.  Transcripts of these hearings are of record.

In a decision dated in October 2006, the Board denied entitlement to a rating in excess of 30 percent for the Veteran's low back disability, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In its Order dated in April 2008, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties requesting that the Court vacate the Board's October 2006 decision and remand the appeal to the Board for further proceedings.  The case was returned to the Board in February 2009.

In April 2009 the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  

After completing the requested development, the RO issued a rating decision in October 2012, which increased the rating for a low back disability to 40 percent effective March 10, 2010, and decreased the rating for a low back disability to 20 percent effective April 28, 2012.  Nevertheless, the Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for a low back disability remains in appellate status.  Additionally, because this award of a higher 40 percent rating was made effective only from March 10, 2010, through April 27, 2012, this issue on appeal has been recharacterized as noted on the first page.

In the same October 2012 decision, the RO also granted service connection for radiculopathy of the right and left lower extremities associated with the low back disability.  The RO assigned an initial 10 percent rating for each lower extremity effective March 10, 2010, and increased the initial rating to 40 percent for each lower extremity effective April 28, 2012.

The RO issued a supplemental statement of the case in October 2012 and returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  For the time period prior to March 10, 2010, the low back disability was manifested by forward flexion to 45 degrees, extension to 10 degrees with pain, lateral flexion to 15 degrees bilaterally, and rotation to 15 degrees bilaterally; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period were not shown.

2.  For the time period from March 10, 2010, through April 27, 2012, the low back disability was manifested by forward flexion limited to 30 degrees with pain on motion; although the Veteran reported flare-ups and periods of being bedridden, incapacitating episodes were not shown by objective medical evidence of record.

3.  For the time period from April 28, 2012, the low back disability has been manifested at worst by flexion to 60 degrees, extension to 0 or 5 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 15 degrees, with pain beginning in all planes of motion before movement in each direction ended and without objective evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the time period prior to March 10, 2010, the criteria for a rating in excess of 30 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5285-5292 (2002), Diagnostic Code  5243 (2012).

2.  For the time period from March 10, 2010, through April 27, 2012, the criteria for a rating in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2012).

3.  For the time period from April 28, 2012, the criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice in a February 2003 letter, advising him of what information and evidence is needed to substantiate his claim for an increased rating.  Additional letters dated in June 2005, May 2009, and April 2012 provided the same information and identified what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Finally, the May 2009 and April 2012 letters letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in October 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, VA examination reports, an employee leave record, and lay statements and hearing testimony.

The Board also notes that actions requested in the prior remand have been undertaken.  Here, additional treatment records from the Memphis VA Medical Center (VAMC) dated from August 2005 through July 2011 were obtained and associated with the claims file; the AMC issued a letter to the Veteran in May 2009 that complied with the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and that included the revised rating criteria used to evaluate degenerative changes and degenerative disc disease of the lumbosacral spine; an April 2012 letter from the RO included the old rating criteria; the Veteran was afforded several orthopedic and neurological VA examinations which addressed the criteria outlined in the remand; and the RO reviewed the record, granting separate ratings for neurological impairments involving each lower extremity and readjudicating the claim for a higher rating for a low back disability.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59. 

By way of history, the Board notes that service connection for residuals of a back injury was granted in a May 1979 rating decision, and an initial 20 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, which outlines the criteria for evaluating lumbosacral strain.  Private treatment records associated with the claims file reflect that the Veteran re-injured his back at work in February 1981 when a drum of asphalt fell on him, and he underwent a lumbar discectomy nine days later.  An April 2002 rating decision increased the assigned rating for a chronic lumbosacral strain to 30 percent under Diagnostic Code 5285-5292 based on moderate limitation of motion of the lumbar spine with demonstrable deformity of a vertebral body from fracture.

In the present appeal, for the time period prior to March 10, 2010, the Veteran's low back disability was rated as 30 percent disabling under Diagnostic Code 5285-5292 (prior to September 26, 2003) and under Diagnostic Code 5243 (effective September 26, 2003).  For the subsequent time periods, the Veteran's low back disability was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012) and rated as 40 percent disabling from March 10, 2010 through April 27, 2010, and as 20 percent disabling from April 28, 2012.  

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2012).  The hyphenated diagnostic code initially assigned in this case indicates that the residuals of vertebral fracture under Diagnostic Code 5285 is the service-connected disorder, and lumbosacral strain is the residual condition under Diagnostic Code 5292.  

During the course of the claim the criteria for evaluating spine conditions were revised.  Effective September 23, 2002, prior to the receipt of the Veteran's claim, VA revised the criteria for evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  Effective September 25, 2003, VA further revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

Prior to the regulatory revisions, under Diagnostic Code 5285, a 100 percent rating is assigned for residuals of vertebral fracture with cord involvement, bedridden, or requiring long leg braces.  Special monthly compensation is to be considered; and with lesser involvements rate for limited motion, nerve paralysis.  A 60 percent rating is assigned for residuals of vertebral fracture without cord involvement; abnormal mobility requiring neck brace (jury mast).  Other cases are to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  A note under Diagnostic Code 5285 provides that both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.17a, Diagnostic Code 5285 (2002).

Under Diagnostic Code 5292, limitation of motion of the lumbar spine warrants a 40 percent rating for severe limitation of motion, a 20 percent rating for moderate limitation of motion, and a 10 percent rating for slight limitation of motion.  38 C.F.R. § 4.17a, Diagnostic Code 5292 (2002).

As noted, the schedule for rating disabilities of the spine was revised effective on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2012)).  

The Spine
5243
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note (4):  Round each range of motion measurement to the nearest five degrees. 
Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 26, 2003).

As noted, the schedule for rating intervertebral disc syndrome using Diagnostic Code 5293 was revised effective September 23, 2002.  Effective September 26, 2003, the revised criteria were incorporated under new Diagnostic Code 5243.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40
Moderate; recurring attacks
20

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

5243  Intervertebral disc syndrome
Rating
With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002), Diagnostic Code 5243 (effective September 26, 2003).

The Board has reviewed all the evidence in the Veteran's claims file, including the electronic, Virtual VA claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded a VA spine examination in March 2003.  He described chronic low back pain with significant increased symptomatology with exertion or lifting.  He reported working in medical records at a VA medical facility and having some difficulty with excess standing, walking, and lifting.  He denied any neurologic symptoms, lower extremity swelling or sensory changes, or any bowel or bladder changes.  On examination, he was observed to walk gingerly with a somewhat slow gait and to get up and off the examining table without assistance.  Lumbar spine range of motion testing revealed flexion to 60 or 65 degrees limited by pain, extension to 30 degrees, lateral flexion to 35 degrees on the right and left, and lateral rotation to 20 degrees on the right and 30 degrees on the left.  Strength and sensation of both lower extremities were intact.  Reported findings from a lumbosacral spine and pelvis x-ray included loss of disc space with vacuum phenomenon and mild posterior subluxation of L4 on the transitional vertebra, and mild degenerative disc changes seen at the thoracolumbar junction.  The examiner remarked that the persistent symptoms of pain and limited range of motion altered the Veterans activities of daily living and his job.

In a September 2003 VA primary care note, the Veteran reported that he had experienced a flare of back pain and leg pain down to his ankles for approximately three weeks after reaching and twisting.  The physician observed that the Veteran appeared to be in discomfort.  The assessment included chronic low back pain exacerbation now with more leg pain.  The physician noted that the Veteran had "already undergone a 3d trial of bed rest, [which] helped 'a bit.'"  In October 2003, prescriptions for Percocet and MS Contin (Morphine) were refilled and mailed to the Veteran.

In a February 2004 medical record, the Veteran's VA primary care physician reported that he had followed the Veteran since July 2002, and he had consistently complained of low back pain.  He included the report of a November 2003 lumbar MRI, which revealed a broad-based herniated disc in the left lateral area at the L5-S1 level.  The physician also indicated that he had graphed the Veteran's reported pain level over the past four years, demonstrating progressively worsening low back pain.  He stated that the Veteran also had significantly limited motion and discomfort, and he believed that the Veteran was significantly limited by his low back discomfort.  The physician's report did not include objective, range of motion examination findings.  

During a July 2004 neurosurgery clinic visit, the Veteran stated that his pain was getting worse.  The assessment included no surgical indication, and the plan included a referral to the pain clinic for a possible epidural block.  During an August 2004 VA physical therapy consultation, the Veteran reported having constant pain in his back and bilateral lower extremities.  On examination, lumbar range of motion was reported as less than 50 percent in all planes.  On palpation, there was tightness, tenderness, and muscle guarding along the paraspinals.  Physical therapy was recommended twice weekly for three weeks.  An October 2004 VA anesthesia pain clinic note indicated that he was scheduled for an epidural steroid injection in November for his low back pain.  

During December 2004 treatment with a different VA primary care doctor, the Veteran stated that he had an acute episode of low back pain that began gradually six days ago after shoveling snow.  He stated that if he did not receive a work excuse, he would have to return to work.  He reported that he had not yet taken his pain medication that morning and also stated that he decided not to get the epidural injection because it did not alleviate his pain in the past.  On examination, there was tenderness to palpation of the left lumbar region and paraspinal musculature and diminished range of motion for flexion at the hip.  The physician issued a work excuse that day (a Wednesday) covering a period of 5 days until the next Monday; however, bed rest was not prescribed.

The Veteran testified before a Decision Review Office at the RO in February 2005 that his employer, a VA hospital, accommodates him by allowing for 15 minutes of rest for every 30 minutes of activity such as standing, bending, stooping, reaching, or pulling.  He reported that if somebody touches his back, it feels like a shock.  He stated that he takes Morphine and Percocet for back pain and that the medications usually provided relief from the pain.  He indicated that he does not go to work once or twice per month generally for a period of at least three days because he cannot get out of bed due to pain; however, he stated that he avoids that by working Monday through Friday and just resting on the weekends.  He stated that he currently receives treatment for his back only from his VA primary care physician.  When asked about any prescribed bed rest, the Veteran reported that it was prescribed years ago, but he believed his VA physician may have "put him off" for a few days to about a week in the last year.  When asked again how many times in the last year he was told to stay in bed, the Veteran stated it was three or four times for a duration of three to five days on each occasion.

During March 2005 VA primary care treatment, the Veteran stated that he continued to experience "low back discomfort," rating his pain as an 8/10.

The Veteran was afforded another VA spine examination in March 2005.  He described daily low back pain radiating down both legs worsened by sitting for long periods of time or by being on his feet for any length of time.  He denied bowel or bladder changes or the use of braces, crutches, or a cane.  On examination, he walked somewhat slowly and was slow to get in and out of the chair and up and down off the exam table.  There was mild pain to palpation over the spinous processes.  Range of motion testing revealed forward flexion to 50 degrees and extension to 10 degrees, stopping at those points due to pain.  He also had lateral rotation to 30 degrees bilaterally.  Following repetitive motion, there was no change in range of motion.  Neurologically, he had 5/5 motor strength in the lower extremities and sensation was intact to light touch.

During the August 2005 Travel Board hearing, the Veteran testified that he continued to work as a file clerk and take Percocet and Morphine for back pain.  He stated that he had used annual leave for his back disability because he ran short on sick leave.  He testified that his doctor had prescribed bed rest.  He reported that he experiences flare-ups approximately three times per month, but does not go to the doctor every time his back starts to hurt.  The Veteran further stated that he is constantly in pain due to his back and has incapacitating episodes where he cannot get out of bed approximately twice per month.  

During the hearing, the Veteran submitted a summary of employee leave used covering the period between January 2002 and July 2005.  Based on the report, it appears that the Veteran worked eight hours per day.  The report reflects that he used 80 hours of sick leave in 2003, 151.5 hours of sick leave in 2004, and 24 hours of sick leave through July 2005.  The report also showed annual leave used.

As noted above, the Board denied entitlement to a rating in excess of 30 percent for a low back disability in an October 2006 decision, and the Veteran appealed to the Court.  In the April 2008 Joint Motion, the parties agreed that the Board failed to discuss evidence favorable to the Veteran, specifically an August 2004 VA physical therapy note in which the Veteran's lumbar spine range of motion was less than 50 percent in all planes.  The parties also agreed that the Board failed to discuss evidence that the Veteran had been prescribed bed rest when determining that the record contained no evidence of incapacitating episodes.  The parties highlighted a September 2003 VA treatment record that noted that the Veteran had just finished a "third trial of bed rest" with some success.  The Board is directed to discuss these records.

In March 2009, the Veteran submitted miscellaneous VA treatment records dated from May 2005 through February 2009 that primarily pertained to his cervical spine, for which he underwent surgery in May 2006.  In a March 2006 neurosurgery note, he stated that he hurt all over, including his low back.  On examination he walked slowly with a cane, moaned a lot, and demonstrated "very poor effort for motor exam."  The assessment pertained to his cervical spine.

Complete VA treatment records dated from August 2005 through May 2009 were associated with the claims file in June 2009.  The records noted chronic low back pain among conditions listed in the Veteran's past medical history and included multiple letters from his primary care physician requesting that the Veteran be excused from work due to various medical problems, which did not include his low back disability.  In a December 2007 letter, the Veteran's primary care physician advised that the Veteran would need to have ergonomics optimized at his work station to accommodate a left wrist injury; he also recommended an ergonomically designed chair for the Veteran's recurrent back issues.  A May 2009 VA primary care note reflects that the Veteran complained of back pain among other problems.  On examination, he was observed to be in no distress.  The records otherwise did not reflect ongoing complaints, evaluation, or treatment for his low back disability.

The Veteran was afforded a VA spine examination on March 10, 2010.  He described progressively worse low back pain.  He reported the following symptoms associated with his low back disability: numbness; fatigue; decreased motion; weakness; and constant, sharp, burning, daily pain of moderate severity that radiated into both legs.  He reported three to four incapacitating episodes for the thoracolumbar region during the past 12-month period, each lasting up to one week.  He stated that he used one cane and was unable to walk more than a few yards.  

On physical examination, his posture was stooped and gait was antalgic.  There were no abnormal spinal curvatures and no ankylosis of the any segment of the spine.  There was no spasm, atrophy, guarding, tenderness, or weakness involving the left or right muscles of the spine.  Range of motion testing of the thoracolumbar spine revealed flexion to 30 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  The examining physician indicated that there was objective evidence of pain on range of motion testing, including on repetition.  There, however, were no additional limitations after three repetitions of range of motion.  The Veteran indicated that he continued to work full-time at a VA facility and estimated that he had lost three weeks from work during the last year due to his low back disability.  The examiner summarized that the Veteran's back disability resulted in increased absenteeism at work and lack of stamina, weakness or fatigue, and pain.  The examining physician also reviewed the claims file, including the September 2009 VA treatment record; she believed that "3d trial of bed rest" referred to a "3 day trial of bed rest."   

The Veteran was afforded another VA spine examination in December 2010.  The Veteran endorsed flare-ups, fatigue, decreased motion, stiffness, weakness, spasm, and pain.  Physical examination of the thoracolumbar sacrospinalis revealed spasm, guarding, and tenderness bilaterally.  On range of motion testing, the Veteran had flexion to 30 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  There was objective evidence of pain on motion, including following repetitive motion; however, three repetitions of range of motion did not result in additional limitations.  The impression of a lumbosacral spine x-ray was extensive degenerative disc disease at L5-S1 level.

Additional VA treatment records dated from July 2009 through July 2011 were associated with the claims file.  A July 2009 treatment record described a June 2009 lumbar CT scan, which identified degenerative disc disease and postoperative changes on the left side at L5-S1.  An MRI was scheduled to rule-out reherniated disc.  A September 2009 addendum from the Veteran's primary care physician detailed his discussion with another doctor regarding the recent MRI.  The scan revealed evidence of prior surgery with some scarring in the region of the nerve roots and some aracnoiditis type changes; there was also some narrowing of the L5 foramen bilaterally more so on the left than the right.  The remaining records reflected complaints of low back pain, but did not include physical examination findings specific to the lumbar spine. 

During a September 2011 VA spine examination, the Veteran described severe flare-ups of low back pain every two to three weeks lasting three to seven days during each episode.  He stated that he was bedridden during the flare-ups.  He reported a history of decreased motion, stiffness, weakness, spasm, and constant low back pain radiating down both legs.  The Veteran reported having incapacitating episodes due to his low back disability twice a month for two or three days during each episode.  On physical examination, the Veteran walked in a stooped position, there were no abnormal spinal curvatures, and there was no thoracolumbar ankylosis.  Thoracolumbar sacrospinalis abnormalities included spasm bilaterally, which was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Thoracolumbar range of motion testing revealed flexion to 30 degrees, extension to 0 degrees, and lateral flexion and rotation to 0 degrees bilaterally.  The examiner indicated there was objective evidence of pain with motion, including following repetitive motion.  The examiner further noted that he was unable to test three repetitions of range of motion due to "pain pain pain."  

The Veteran indicated that he worked full time for the government in purchased care for one to two years and that he had lost six weeks from work during the past 12 months.  It was unclear whether he claimed to have lost work from his lumbar spine disability, or his cervical spine disability, which was evaluated at the same time.  The examiner indicated that the low back disability resulted in increased work absenteeism, decreased mobility, lack of stamina, and pain.  The Veteran also stated that his wife bathes, dresses, and puts his shoes on him.

During a final VA spine examination in April 2012, the Veteran did not report flare-ups, but stated that he could only walk short distances with his cane due to associated weakness in the bilateral lower extremities.  Thoracolumbar range of motion testing revealed flexion to 60 degrees with pain beginning at 5 degrees, extension to 0 degrees with pain beginning at 5 degrees, lateral flexion to 10 degrees bilaterally with pain beginning at 5 degrees bilaterally, and rotation to 15 degrees bilaterally with pain beginning at 5 degrees bilaterally.  The Veteran was able to perform three repetitions of range of motion testing; range of motion was not additionally limited.  The examiner identified functional loss or functional impairment following repetitive use to include less movement than normal and pain on movement.  There was no weakness; excess fatigability; incoordination; swelling; deformity; atrophy; instability; disturbance of locomotion; or interference with sitting, standing, or weight-bearing noted.  There was no objective evidence of localized tenderness or pain to palpation, guarding, or muscle spasm.  The diagnosis was intervertebral disc syndrome and degenerative disc disease.  The examiner indicated that the Veteran had not had any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  The examiner described the functional impact of the Veteran's low back disability as causing the Veteran to be unable to lift, bend, or squat, or to do most manual labor type jobs.  The examiner also remarked that he believed the motor weakness on examination was due to lack of effort because it was diffuse and did not correspond to imaging findings.

For the time period prior to the September 2003 regulatory change for rating disabilities of the spine, the Veteran's low back disability was manifested at worst by forward flexion to 60 degrees with pain on motion and right lateral rotation to 20 degrees.  These findings are consistent with the 30 percent rating that was assigned under Diagnostic Code 5285-5292, which reflected a 20 percent rating for a moderate limitation of motion plus 10 percent added, for a 30 percent rating, for demonstrable deformity of a vertebral body.  The Board finds that a higher disability rating is not warranted for this time period because the evidence does not reflect severe limitation of motion.  Indeed, on VA examination in March 2003, the Veteran's lumbar spine range of motion was within normal limits with the exception of forward flexion and right rotation.  Therefore, a higher rating pursuant to 38 C.F.R. § 4.17a, Diagnostic Code 5285-5292 (2002), is not warranted for this period and the claim for a higher rating must be denied.

For the time period prior to March 10, 2010, and since the effective date of the 2003 regulatory changes for evaluating disabilities of the spine, the Veteran's low back disability was manifested at worst by forward flexion to 45 degrees (in August 2004), extension to 10 degrees with pain (on VA examination in March 2005), lateral flexion to 15 degrees bilaterally (in August 2004), and rotation to 15 degrees bilaterally (in August 2004).  These findings reflect that the Veteran has been compensated beyond what is warranted by the medical evidence for this time period.  Considering his disability under Diagnostic Code 5243 based on the General Rating Formula, the August 2004 VA physical therapy note documents the combined thoracolumbar spine range of motion to be less than 120 degrees, based on the report that range of motion was less than 50 percent in all planes.  Specifically, if the Veteran's range of motion was 50 percent of normal, it would result in a combined range of motion of the thoracolumbar spine totaling 120 degrees (flexion to 45 + extension to 15 + right lateral flexion to 15 + left lateral flexion to 15 + right rotation to 15 + left rotation to 15 = 120).  Here, the physical therapist documented that the range of motion was less than 50 percent in all planes, resulting in a combined range of motion of less than 120 degrees.  The General Rating Formula provides for a 20 percent disability rating where "the combined range of motion of the thoracolumbar spine [is] not greater than 120 degrees."  Thus, based on these findings a 20 percent rating is warranted.  

A higher rating is not warranted under the General Rating Formula during this time period because the medical evidence of record does not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Considering the Veteran's low back disability under Diagnostic Code 5243 based on incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, during this time period, the Board again finds that the 30 percent rating already assigned more than adequately compensates the Veteran for his low back disability.  During this time period, the medical evidence of record documents that in September 2003 the Veteran underwent a three day trial (as the record was interpreted by the March 2010 VA examining physician) of bed rest after a flare up of symptoms, and in December 2004 his VA physician provided a work excuse letter for a period of less than one week after an acute exacerbation due to shoveling snow.  Neither of these records, however, reflects that bed rest was prescribed by the physician.  Moreover, at no time during this time period did the medical evidence of record reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the criteria required for the next higher, 40 percent rating.  Therefore, a rating in excess of 30 percent is not warranted for the time period prior to March 10, 2010, and the claim must be denied.

For the time period from March 10, 2010, through April 27, 2010, the Veteran's low back disability was manifested at worst by forward flexion limited to 30 degrees with pain on motion.  These findings are consistent with the 40 percent rating assigned for this period under the General Rating Formula.  A higher rating is not warranted under the General Rating Formula for this time period because the medical evidence does not reflect unfavorable ankylosis of the entire thoracolumbar spine, the criteria required for the next higher, 50 percent rating.  The Board also considered whether a higher rating is warranted for this time period based on incapacitating episodes.  Although the Veteran reported incapacitating episodes ranging from three to four during a 12-month period, each lasting up to one week on VA examination in March 2010, and severe flare-ups every two to three weeks lasting three to seven days that rendered him bedridden on VA examination in September 2011, his ongoing VA treatment records from this time period did not reflect incapacitating episodes as defined by Diagnostic Code 5243.  Accordingly, although the medical evidence supports the assigned 40 percent rating for this time period, a higher rating under the General Rating Formula or based on incapacitating episodes is not warranted, and the claim for a higher rating during this period must be denied.

For the time period from April 28, 2012, the Veteran's low back disability has been manifested at worst by flexion to 60 degrees, extension to 0 or 5 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 15 degrees, with pain beginning in all planes of motion before movement in each direction ended and without objective evidence of incapacitating episodes.  The Board concludes that these findings are consistent with the 20 percent rating assigned from April 28, 2012, which provide for a 20 percent rating for forward flexion greater than 30 degrees but less than 60 degrees or for a combined range of motion of the thoracolumbar spine not greater than 120 degrees, as in this case where the Veteran's combined range of motion totaled 120 degrees.  A higher rating is not warranted from April 28, 2012, because forward flexion of the thoracolumbar spine is not limited to 30 degrees or less; ankylosis, either favorable or unfavorable, of the entire thoracolumbar spine is not shown; and incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are not documented.  Therefore, the claim for a rating in excess of 20 percent from April 28, 2012, is not warranted, and the claim must be denied.

The Board emphasizes that despite the Veteran's subjective complaints of chronic pain, and later fatigue, decreased motion, weakness, and stiffness, the 30, 40, and 20 percent ratings assigned for each applicable time period appropriately compensate the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the March 2005, March 2010, December 2010, September 2011, and April 2012 examination reports reflect that the Veteran was able to accomplish repetitive lumbar spine range of motion testing.  His range of motion, however, was not further limited by pain following repetition, nor was there evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  Therefore, higher ratings would not be assignable for the low back disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination even when considering the points at which pain began.

The Board has carefully considered the Veteran's assertions regarding the severity of his low back disability, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point pertinent to the current claim for increase, the Veteran's symptoms have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of ratings higher than those already assigned.  In this regard, although his employee leave record reflects specific amounts of sick (and annual) leave used, it does not document the reason for the leave.  Moreover, although the Veteran has described absenteeism from his employment, the medical evidence of record does not support his reports of experiencing incapacitating episodes as defined by VA regulation.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for ratings in excess of 30, 40, and 20 percent for the low back disability during each respective time period.

The Board also notes that separate ratings have been assigned for neurological manifestations involving each lower extremity associated with the Veteran's low back disability.

As a final matter, the Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence at all applicable time periods.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted at any time during the appeal.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of ratings higher than those already assigned (30 percent prior to March 10, 2010; 40 percent from March 10, 2010 through April 27, 2010; and 20 percent from April 28, 2012) for a low back disability at any point during the course of the claim.  See Hart, 21 Vet. App. 505.  Therefore, entitlement to an increased rating for a low back disability is not warranted during any applicable time period, and the claim for higher ratings must be denied.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim for higher ratings than those currently assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Prior to March 10, 2010, a rating in excess of 30 percent for a low back disability is denied.

From March 10, 2010 through April 27, 2012, a rating in excess of 40 percent for a low back disability is denied.

From April 28, 2012, a rating in excess of 20 percent for a low back disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


